— Appeal from judgment, Supreme Court, New York County, rendered June 24, 1977, convicting defendant of robbery, third degree, and kidnapping, second degree, and imposing concurrent indeterminate sentences of up to seven years’ imprisonment, held in abeyance pending the filing of supplemental briefs addressed to the issue of the possible excessiveness of sentence. Appellant’s counsel is to serve and file his brief on or before February 5,1979; respondent’s supplemental brief is to be served and filed on or before February 20, 1979. Counsel, assigned by this court to represent the defendant on appeal, has resorted to the procedure of People v Saunders (52 AD2d 833), and has moved to be relieved of his assignment. Yet, he argues that the sentence imposed upon appellant was excessive. Such an argument defeats counsel’s application to withdraw (People v Shaw, 59 AD2d 873; see, also, People v Rowner, 61 AD2d 740) and demonstrates that this appeal is not wholly frivolous. (Anders v California, 386 US 738; People v Saunders, supra.) Indeed, without our prejudging it, counsel seems correct in raising the issue and should have proceeded with his advocacy on that point. We, therefore, hold the appeal in abeyance in order to give both sides a full opportunity to litigate the issue of the possible excessiveness of the sentence. Concur — Kupferman, J. P., Evans, Sandler, Lane and Markewich, JJ.